SMYTH, Chief Justice.
Appellant asked for an injunction to restrain the Secretary of the Interior from canceling his entry of certain public lands and to compel him to accept for the lands the soldier’s additional right, given by section 2306, Revised Statutes (Comp. St. § 4594). This right belonged to one Sylvester Ramey, a soldier, was not exercised or disposed of by him in his lifetime, and is claimed by the appellant through an assignment from a residuary legatee under the will of Ramey. The injunction was denied.
The question presented is the same as that this day decided in U. S. ex rel. Wattis v. Lane, 49 App. D. C. 385, 266 Fed. 1005, namely, whether the Secretary of the Interior, in holding that a soldier’s right to enter additional land under section 2306 could not be disposed of by the latter through a will, acted arbitrarily or within the discretion lodged in him by the statute. The ruling in the Wattis Case must control here. Consequently the decree is affirmed, at appellant’s cost.
Affirmed.